
	
		III
		111th CONGRESS
		1st Session
		S. RES. 133
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2009
			Ms. Klobuchar (for
			 herself and Mr. Thune) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating May 1 through May 7, 2009, as
		  National Physical Education and Sport Week.
	
	
		Whereas childhood obesity has reached epidemic proportions
			 in the United States;
		Whereas the Department of Health and Human Services
			 estimates that, by 2010, 20 percent of children in the United States will be
			 obese;
		Whereas a decline in physical activity has contributed to
			 the unprecedented epidemic of childhood obesity;
		Whereas regular physical activity is necessary to support
			 normal and healthy growth in children;
		Whereas overweight adolescents have a 70 to 80 percent
			 chance of becoming overweight adults, increasing their risk for chronic
			 disease, disability, and death;
		Whereas Type II diabetes can no longer be referred to as
			 late in life or adult onset diabetes because it
			 occurs in children as young as 10 years old;
		Whereas the Physical Activity Guidelines for Americans
			 recommend that children engage in at least 60 minutes of physical activity on
			 most, and preferably all, days of the week;
		Whereas children spend many of their waking hours at
			 school and therefore need to be active during the school day to meet the
			 recommendations of the Physical Activity Guidelines for Americans;
		Whereas teaching children about physical education and
			 sports not only ensures that they are physically active during the school day,
			 but also educates them on how to be physically active and its
			 importance;
		Whereas only 3.8 percent of elementary schools, 7.9
			 percent of middle schools, and 2.1 percent of high schools provide daily
			 physical education or its equivalent for the entire school year, and 22 percent
			 of schools do not require students to take any physical education at
			 all;
		Whereas research shows that fit and active children are
			 more likely to thrive academically;
		Whereas participation in sports and physical activity
			 improves self-esteem and body image in children and adults;
		Whereas the social and environmental factors affecting
			 children are in the control of the adults and the communities in which they
			 live, and therefore this Nation shares a collective responsibility in reversing
			 the childhood obesity trend; and
		Whereas Congress strongly supports efforts to increase
			 physical activity and participation of youth in sports: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates the
			 week of May 1 through May 7, 2009, as National Physical Education and
			 Sport Week;
			(2)recognizes
			 National Physical Education and Sport Week and the central role
			 of physical education and sports in creating a healthy lifestyle for all
			 children and youth;
			(3)calls on school
			 districts to implement local wellness policies as defined by the Child
			 Nutrition and WIC Reauthorization Act of 2004 that include ambitious goals for
			 physical education, physical activity, and other activities addressing the
			 childhood obesity epidemic and promoting child wellness; and
			(4)encourages
			 schools to offer physical education classes to students and work with community
			 partners to provide opportunities and safe spaces for physical activities
			 before and after school and during the summer months for all children and
			 youth.
			
